IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20789
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE GUADALUPE HERNANDEZ,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-99-CR-256-1
                          - - - - - - - - - -
                           February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Jose

Guadalupe Hernandez has moved to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Hernandez has received a copy of counsel’s motion and brief but

has not filed a response.     Our independent review of the brief

and the record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion to withdraw is GRANTED.     Counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.